UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 001-33756 Vanguard Natural Resources, LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1521161 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5847San Felipe, Suite3000 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Telephone Number: (832)327-2255 Securities registered pursuant to Section12(b)of the Act: Title of Each Class Name of Each Exchange on which Registered Common Units New York Stock Exchange Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes x No o Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act. Yes o No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso Nox The aggregate market value of Vanguard Natural Resources, LLC common units held by non-affiliates of the registrant as of June 30, 2011 was approximately $675,664,323 based upon the New York Stock Exchange composite transaction closing price. As of March1, 2012 53,469,703 of the registrant’s common units remained outstanding. Documents Incorporated by Reference: Portions of the registrant’s proxy statement to be furnished to unitholders in connection with its 2012 Annual Meeting of Unitholders are incorporated by reference in PartIII— Items 10-14 of this annual report on Form10-K for the year ending December31, 2011 (“this Annual Report”). Vanguard Natural Resources, LLC TABLE OF CONTENTS Caption Page Glossary of Terms PARTI Item1. Business 1 Item1A. Risk Factors 24 Item1B. Unresolved Staff Comments 40 Item2. Properties 40 Item3. Legal Proceedings 40 Item4. Mine Safety Disclosures 41 PARTII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 41 Item6. Selected Financial Data 43 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 49 Item7A. Quantitative and Qualitative Disclosures About Market Risk 66 Item8. Financial Statements and Supplementary Data 70 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item9B. Other Information PARTIII Item10. Directors, Executive Officers and Corporate Governance Item11. Executive Compensation Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item13. Certain Relationships and Related Transactions, and Director Independence Item14. Principal Accounting Fees and Services PARTIV Item15. Exhibits andFinancial Statement Schedules Signatures Forward-Looking Statements Certain statements and information in this Annual Report may constitute “forward-looking statements.”The words “may,” “will,” estimate,” “predict,” “potential,” “believe,” “expect,” “anticipate,” “plan,” “intend,” “foresee,” “should,” “would,” “could” or other similar expressions are intended to identify forward-looking statements, which are generally not historical in nature.These forward-looking statements are based on our current expectations and beliefs concerning future developments and their potential effect on us.While management believes that these forward-looking statements are reasonable as and when made, there can be no assurance that future developments affecting us will be those that we anticipate.All comments concerning our expectations for future revenues and operating results are based on our forecasts for our existing operations and do not include the potential impact of any future acquisitions.Our forward-looking statements involve significant risks and uncertainties (some of which are beyond our control) and assumptions that could cause actual results to differ materially from our historical experience and our present expectations or projections.Known material factors and other factors that could cause our actual results to differ from those in the forward-looking statements are those described in “Item 1A. Risk Factors” and those described elsewhere in this Annual Report. Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date hereof.We undertake no obligation to publicly update or revise any forward-looking statements after the date they are made, whether as a result of new information, future events or otherwise. GLOSSARY OF TERMS Below is a list of terms that are common to our industry and used throughout this document: /day per day Mcf thousand cubic feet Bbls barrels Mcfe thousand cubic feet of natural gas equivalents Bcf billion cubic feet MMBbls million barrels BOE barrel of oil equivalent MMBOE million barrels of oil equivalent Btu British thermal unit MMBtu million British thermal units MBbls thousand barrels MMcf million cubic feet MBOE thousand barrels of oil equivalent NGLs natural gas liquids When we refer to oil, natural gas and NGLs in “equivalents,” we are doing so to compare quantities of oil and NGLs with quantities of natural gas or to express these different commodities in a common unit. In calculating equivalents, we use a generally recognized standard in which 42 gallons is equal to one Bbl of oil or one Bbl of NGLs and one Bbl of oil or one Bbl of NGLs is equal to six Mcf of natural gas. Also, when we refer to cubic feet measurements, all measurements are at a pressure of 14.73 pounds per square inch. References in this report to (1) “us,” “we,” “our,” “the Company,” “Vanguard” or “VNR” are to Vanguard Natural Resources, LLC and its subsidiaries, including Vanguard Natural Gas, LLC (“VNG”), Trust Energy Company, LLC (“TEC”), VNR Holdings, LLC (“VNRH”), Ariana Energy, LLC (“Ariana Energy”), Vanguard Permian, LLC (“Vanguard Permian”), VNR Finance Corp. (“VNRF”), Encore Energy Partners GP LLC (“ENP GP”), Encore Energy Partners LP (“ENP”), Encore Energy Partners Operating LLC (“OLLC”), Encore Energy Partners Finance Corporation (“ENPF”), Encore Clear Fork Pipeline LLC (“ECFP”) and (2) “Predecessor,” “our operating subsidiary” or “VNG” are to Vanguard Natural Gas, LLC. PARTI ITEM 1. BUSINESS Overview We are a publicly traded limited liability company focused on the acquisition and development of mature, long-lived oil and natural gas properties in the United States. Our primary business objective is to generate stable cash flows allowing us to make quarterly cash distributions to our unitholders and, over time, increasing our quarterly cash distributions through the acquisition of additional mature, long-lived oil and natural gas properties. Through our operating subsidiaries, we own properties and oil and natural gas reserves primarily located in seven operating areas: · the Permian Basin in West Texas and New Mexico; · the Big Horn Basin in Wyoming and Montana; · the southern portion of the Appalachian Basin, primarily in southeast Kentucky and northeast Tennessee; · South Texas; · the Williston Basin in North Dakota and Montana; · Mississippi; and · the Arkoma Basin in Arkansas and Oklahoma. Our common units are listed on the New York Stock Exchange, or “NYSE,” under the symbol “VNR.” Recent Developments ENP Acquisition On December 31, 2010, we acquired (the “ENP Purchase”) all of the member interests in ENP GP, the general partner of ENP, and20,924,055 common units representing limited partnership interests in ENP (the “ENP Units”), together representing a 46.7% aggregate equity interest in ENP at the date of the ENP Purchase, from Denbury Resources Inc. (“Denbury”), Encore Partners GP Holdings LLC, Encore Partners LP Holdings LLC and Encore Operating, L.P. (collectively, the “Encore Selling Parties” and, together with Denbury, the “Selling Parties”). As consideration for the purchase, we paid $300.0million in cash and issued 3,137,255 VNR common units, valued at $93.0 million at December 31, 2010. On December 1, 2011, we acquired the remaining 53.4% of the ENP Units not held by us through a merger (the “ENP Merger”) with one of our wholly owned subsidiaries. In connection with the ENP Merger, ENP’s public unitholders received 0.75 Vanguard common units in exchange for each ENP common unit they owned at the effective date of the ENP Merger, which resulted in the issuance of approximately 18.4 million VNR common units valued at $511.4 million at December 1, 2011. We refer to the ENP Purchase and ENP Merger collectively as the “ENP Acquisition.” ENP’s properties are located in Wyoming, Montana, West Texas, New Mexico, North Dakota, Arkansas and Oklahoma. As of December 31, 2011, based on a reserve report prepared by our independent reserve engineers, DeGolyer & MacNaughton, the acquired properties from the ENP Acquisition had estimated proved reserves of 44.0 MMBOE, of which 71% was oil and 88% was proved developed producing. Other Acquisitions Newfield Acquisition On April 28, 2011, we entered into a Purchase and Sale Agreement with a private seller, for the acquisition of certain oil and natural gas properties located in Texas and New Mexico. We refer to this acquisition as the “Newfield Acquisition.”The purchase price for the assets was $9.1 million with an effective date of April 1, 2011. We completed this acquisition on May 12, 2011 for an adjusted purchase price of $9.2 million. This acquisition was funded with borrowings under financing arrangements existing at that time. As of December 31, 2011, based on a reserve report prepared by our independent reserve engineers, these acquired properties had estimated proved reserves of 0.3 MMBOE, of which 85% was oil and 100% was proved developed producing. 1 Permian Basin Acquisition I On June 22, 2011, pursuant to two Purchase and Sale Agreements, we and ENP agreed to acquire producing oil and natural gas assets in the Permian Basin in West Texas (the “Purchased Assets”) from a private seller. We refer to this acquisition as the “Permian Basin Acquisition I.” We and ENP agreed to purchase 50% of the Purchased Assets for an aggregate of $85.0 million and each paid the seller a non-refundable deposit of $4.25 million. The effective date of this acquisition was May 1, 2011. This acquisition was completed on July 29, 2011 for an aggregate adjusted purchase price of $81.4 million.The purchase price was funded with borrowings under financing arrangements existing at that time. As of December 31, 2011, based on a reserve report prepared by our independent reserve engineers, the interests acquired had estimated total net proved reserves of 4.0 MMBOE, of which 69% was oil and NGLs reserves and are 100% was proved developed. Permian Basin Acquisition II On August 8, 2011, ENP entered into assignment agreements and completed the acquisition of certain oil and natural gas properties located in the Permian Basin of West Texas from a private seller. We refer to this acquisition as the “Permian Basin Acquisition II.” The adjusted purchase price for the assets was $14.8 million with an effective date of May 1, 2011. This acquisition was funded with borrowings under financing arrangements existing at that time. As of December 31, 2011, based on a reserve report prepared by our independent reserve engineers, the interests acquired had estimated total net proved reserves of 1.2 MMBOE, of which 89% was oil and are 57% was proved developed. Wyoming Acquisition On August 15, 2011, ENP entered into a definitive agreement with a private seller for the acquisition of certain oil and natural gas properties located in Wyoming. We refer to this acquisition as the “Wyoming Acquisition.” The purchase price for the assets was $28.5 million with an effective date of June 1, 2011. ENP completed this acquisition on September 1, 2011 for an adjusted purchase price of $27.7 million. The purchase price was funded with borrowings under financing arrangements existing at that time. As of December 31, 2011, based on a reserve report prepared by our independent reserve engineers, the interests acquired had estimated total net proved reserves of 2.9 MMBOE, of which 94% was natural gas reserves and 100% was proved developed. Gulf Coast Acquisition On August 31, 2011, ENP entered into a definitive agreement and completed the acquisition of certain non-operated working interests in mature producing oil and natural gas properties located in the Texas and Louisiana onshore Gulf Coast area from a private seller. We refer to this acquisition as the “Gulf Coast Acquisition.” The adjusted purchase price for the assets was $47.6 million with an effective date of August 1, 2011. This acquisition was funded with borrowings under financing arrangements existing at that time. As of December 31, 2011, based on a reserve report prepared by our independent reserve engineers, the interests acquired had estimated total net proved reserves of 2.2 MMBOE, of which 81% was oil and NGLs reserves and 100% was proved developed. North Dakota Acquisition On December 1, 2011, we entered into a definitive agreement and completed the acquisition of certain non-operated working interests in mature producing oil and natural gas properties located in the North Dakota from a private seller. We refer to this acquisition as the “North Dakota Acquisition.” The adjusted purchase price for the assets was $7.6 million with an effective date of September 1, 2011. This acquisition was funded with borrowings under financing arrangements existing at that time. As of December 31, 2011, based on a reserve report prepared by our independent reserve engineers, the interests acquired had estimated total net proved reserves of 0.5 MMBOE, of which 96% was oil and 100% was proved developed. Parker Creek Acquisition During 2010, we completed an acquisition of certain oil and natural gas properties located in Mississippi, Texas and New Mexico. We refer to this acquisition as the “Parker Creek Acquisition.” On December 12, 2011, we acquired additional working interest in the same oil properties acquired in the Parker Creek Acquisition located in Mississippi.We completed this acquisition on December 22, 2011 for a purchase price of $14.4 million.The effective date of this acquisition was December 1, 2011. The acquisition of additional working interest was funded with borrowings under financing arrangements existing at that time.As of December 31, 2011, based on a reserve report prepared by our independent reserve engineers, these properties acquired in 2010 and 2011 had estimated proved reserves of 2.6 MMBOE, of which 96% was oil and 58% was proved developed producing. 2 Credit Facilities On September 30, 2011 we entered into the Third Amended and Restated Credit Agreement (the “Credit Agreement”) with a maximum facility amount of $1.5 billion (the “reserve-based credit facility”). This Credit Agreement, which was effective December 1, 2011, provides for an initial borrowing base of $765.0 million and a maturity date of October 31, 2016.As a result of this amendment, our interest rates are lower and several key covenant limitations were amended, including increasing the percentage of production that can be hedged into the future which provides us greater flexibility. Our obligations under the reserve-based credit facility are secured by mortgages on our oil and natural gas properties and other assets and are guaranteed by all of our operating subsidiaries. As of March 1, 2012 we had $581.0 million in borrowings outstanding under the reserve-based credit facility. On November 30, 2011, we also entered into a $100.0 million senior secured second lien term loan facility (the “Second Lien Term Loan”). The loans under the Second Lien Term Loan mature on May 30, 2017 and accrue interest at an interest rate per annum equal to the London interbank offered rate, or LIBOR, plus 5.5%. In January 2012, we repaid $43.0 million of our borrowings under the Second Lien Term Loan. As of March 1, 2012 we had $57.0 million in borrowings outstanding under the Second Lien Term Loan. Borrowings under each of the reserve-based credit facility and the Second Lien Term Loan were used to repay loans outstanding under ENP’s senior secured revolving credit facility (the “ENP Credit Agreement”) and our $175.0 million term loan (the “Term Loan”.) Please see “Item 7. Management’s Discussion and Analysis and Results of Operations—Capital Resources and Liquidity—Debt and Credit Facilities” for additional information regarding our credit facilities. Organizational Structure The following diagram depicts our organizational structure as of March 5, 2012: 3 Proved Reserves Based on reserve reports prepared by our independent reserve engineers,DeGolyer and MacNaughton, or “D&M,” our total estimated proved reserves at December31, 2011 were 79.3 MMBOE, of which approximately 57% were oil reserves, 34% were natural gas reserves and 9% were NGLs reserves.Of these total estimated proved reserves, approximately 86% were classified as proved developed. At December31, 2011, we owned working interests in 4,900 gross (2,245 net) productive wells. Our operated wells accounted for approximately 62% of our total estimated proved reserves at December 31, 2011.Our average net daily production for the year ended December31, 2011 was 13,405 BOE/day. Our average net production for the year ended December 31, 2011 includes production from the properties acquired in connection with the ENP Acquisition. Production from these properties during 2011 through the date of the completion of the ENP Merger on December 1, 2011 was subject to a 53.4% non-controlling interest in ENP. In the Permian Basin, Big Horn Basin, South Texas and Williston Basin, we own working interests ranging from 30-100% in approximately 42,468 gross undeveloped acres surrounding our existing wells. Our average proved reserves-to-production ratio, or average reserve life, is approximately 16 years based on our total proved reserves as of December31, 2011 and the combined production of VNR and ENP for 2011. As of December 31, 2011, we have identified 442 proved undeveloped drilling locations and over 205 other drilling locations on our leasehold acreage. In February 2012, we entered into a Unit Exchange Agreement with our founding unitholder to transfer our ownership interests in oil and natural gas properties in the Appalachian Basin in exchange for 1.9 million VNR common units with an effective date of January 1, 2012. As of December 31, 2011, based on a reserve report prepared by our independent reserve engineers, these interests had estimated total net proved reserves of 6.2 MMBOE, of which 92% was natural gas and 65% was proved developed. This transaction is expected to close in March 2012. Business Strategies Our primary business objective is to generate stable cash flows allowing us to make quarterly cash distributions to our unitholders, and over the long-term to increase the amount of our future distributions by executing the following business strategies: · Manage our oil and natural gas assets with a focus on maintaining cash flow levels; · Replace reserves either through the development of our extensive inventory of proved undeveloped locations or make accretive acquisitions of oil and natural gas properties in the known producing basins of the continental United States characterized by a high percentage of producing reserves, long-life, stable production and step-out development opportunities; · Maintain a conservative capital structure to ensure financial flexibility for opportunistic acquisitions; and · Use hedging strategy to reduce the volatility in our revenues resulting from changes in oil, natural gas and NGLs prices. Properties As of December 31, 2011, through certain of our subsidiaries, we own interests in oil and gas properties located in the Permian Basin, the Big Horn Basin, the Appalachian Basin, South Texas, the Williston Basin, Mississippi and the the Arkoma Basins. The following table presents the production for the year ended December 31, 2011 and the estimated proved reserves for each operating area: Net Estimated 2011 Net Proved Operator Production Reserves (MBOE) (MBOE) Permian Basin Vanguard Permian, LLC Permian Basin Encore Energy Partners Operating LLC Big Horn Basin Elk Basin Encore Energy Partners Operating LLC Others Encore Energy Partners Operating LLC Appalachian Basin (2) Vinland Energy Operations, LLC South Texas Lewis Petroleum Williston Basin Encore Energy Partners Operating LLC Mississippi Vanguard Permian, LLC Arkoma Basin Encore Energy Partners Operating LLC Production from the properties acquired in connection with the ENP Purchase during 2011 through the date of the completion of the ENP Merger on December 1, 2011 was subject to a 53.4% non-controlling interest in ENP. In February 2012, we entered into a Unit Exchange Agreement to transfer our ownership interests in these properties. See “Subsequent Events” in the Notes to the Consolidated Financial Statements included in “Item8. Financial Statements and Supplementary Data” of this Annual Report. 4 The following is a description of our properties by operating area: Permian Basin Properties The Permian Basin is one of the largest and most prolific oil and natural gas producing basins in the United States extending over West Texas and southeast New Mexico. The Permian Basin is characterized by oil and natural gas fields with long production histories and multiple producing formations.Our properties classified as Permian Basin properties also include properties we acquired on August 31, 2011 in the onshore Gulf Coast area where most of the production comes from the Silsbee Field in Hardin County, Texas.The Silsbee Field is operated by Silver Oak Energy. Most of the Silsbee production is oil produced from the Yegua formation. During 2011, our Permian Basin operations produced approximately 1,847 MBOE, of which 57% was oil, condensate and NGLs. These properties accounted for approximately 29,903 MBOE or 38% of our total estimated proved reserves at year end, of which 25,616 MBOE were proved developed and 4,287 MBOE were proved undeveloped. Our average working interest in these properties is approximately 79%. As of December 31, 2011, our Permian Basin properties consisted of 121,952 gross (91,564 net) acres. Big Horn Basin Properties The Big Horn Basin is a prolific basin which is characterized by oil and natural gas fields with long production histories and multiple producing formations. Our Big Horn Basin properties are comprised of assets in Wyoming, including the Gooseberry field, and the Elk Basin field in south central Montana. We own working interests ranging from 61% to 100% in our Big Horn Basin properties, which consisted of 36,312 gross (31,651 net) acres as of December 31, 2011. During 2011, our properties in the Big Horn Basin produced approximately 1,427 MBOE, of which 80% was oil.The Big Horn Basin properties accounted for approximately 26,480 MBOE or 33% of our total estimated proved reserves at year end, of which 25,575 MBOE were proved developed and 905 MBOE were proved undeveloped. Our Elk Basin field is located in Park County, Wyoming and Carbon County, Montana.We operate all properties in the Elk Basin area which includes the Embar-Tensleep, Madison and Frontier formations as discussed below. Embar-Tensleep Formation.Production in the Embar-Tensleep formation is being enhanced through a tertiary recovery technique involving effluent gas, or flue gas, from a natural gas processing facility located in the Elk Basin field. From 1949 to 1974, flue gas was injected into the Embar-Tensleep formation to increase pressure and improve production of resident hydrocarbons. Flue gas injection was re-established in 1998, and pressure monitoring wells indicate that the reservoir pressure continues to increase. Our wells in the Embar-Tensleep formation of the Elk Basin field are drilled to a depth of 4,200 to 5,400 feet. Madison Formation.Production in the Madison formation is being enhanced through a waterflood. We believe that we can enhance production in the Madison formation by, among other things, reestablishing optimal injection and producing well patterns. The wells in the Madison formation of the Elk Basin field are drilled to a depth of 4,800 to 5,800 feet. Frontier Formation.The Frontier formation is being produced through primary recovery techniques. The wells in the Frontier formation of the Elk Basin field are typically drilled to a depth of 1,600 to 2,900 feet. The Gooseberry field is located in Park County and Hot Springs, Wyoming and is made up of two waterflood units in the Big Horn Basin. The field is located 60 miles south of Elk Basin in Wyoming and consists of 26 active producing wells.Gooseberry is an active waterflood project. The wells in the Gooseberry field are completed at 9,000 feet of depth from the Phosphoria and Tensleep formations. Most of the production from our Big Horn Basin properties in southwest Wyoming comes from the Hay Reservoir Field located in Sweetwater County, Wyoming.Most of the Hay Reservoir production is high BTU gas produced from the Lewis formation. We operate and own a 62% interest in the Elk Basin natural gas processing plant near Powell, Wyoming, which was first placed into operation in the 1940s. ExxonMobil Corporation (“Exxon”) owns a 34% interest in the Elk Basin natural gas processing plant, and other parties own the remaining 4% interest. This plant is a refrigeration natural gas processing plant that receives natural gas supplies through a natural gas gathering system from Elk Basin fields. 5 We own and operate the Wildhorse pipeline system, which is an approximately 12-mile natural gas gathering system that transports approximately 1.0 MMcf/day of low-sulfur natural gas from the South Elk Basin fields to the Elk Basin natural gas processing plant. Appalachian Basin Properties Our properties in Appalachia are operated by Vinland and are located in southeastern Kentucky and northeastern Tennessee. Our working interest ranges from 40% to 100% for most of the approximate 922 wells. Most of the production is high BTU gas that produces primarily from the Maxon, Big Lime and Devonian Shales from a depth ranging from approximately 1,500 feet to 4,500 feet. During 2011, the properties in Appalachia produced approximately 533 MBOE, of which 83% was natural gas. These properties accounted for approximately 6,171 MBOE or 8% of our total estimated proved reserves at year end, of which 4,020 MBOE were proved developed and 2,151 MBOE were proved undeveloped. As of December 31, 2011, our Appalachian Basin properties consisted of 130,191 gross (65,559 net) acres. In February 2012, we entered into a Unit Exchange Agreement with our founding unitholder to transfer our ownership interests in oil and natural gas properties in the Appalachian Basin in exchange for 1.9 million VNR common units with an effective date of January 1, 2012. South Texas Properties Most of our South Texas properties are operated by Lewis Petroleum and are located in two fields, Gold River North Field and Sun TSH Field, located in Webb and LaSalle Counties, Texas, respectively. Vanguard’s working interest ranges from 45% to 100%. Most of the production is high BTU gas that is produced from the Olmos and Escondido sand formations from a depth ranging from 4,700 feet to 7,800 feet. During 2011, the South Texas properties produced approximately 393 MBOE, of which 61% was natural gas. These properties accounted for approximately 7,844 MBOE or 10% of our total estimated proved reserves at year end, of which 5,112 MBOE were proved developed and 2,733 MBOE were proved undeveloped. As of December 31, 2011, our South Texas properties consisted of 21,020 gross (14,267 net) acres. Williston Basin Properties Our Williston Basin properties include: Horse Creek, Charlson Madison Unit, Elk, Cedar Creek MT, Lookout Butte East, Pine, Beaver Creek, Buffalo Wallow, Buford, Crane, Charlie Creek, Dickinson, Elm Coulee, Lone Butte, Lonetree Creek, Missouri Ridge, Tracy Mountain, Tract Mountain Fryburg, Treetop, Trenton and Whiskey Joe. During 2011, the properties produced approximately 344 MBOE, of which 90% was oil. Our Williston Basin properties had estimated proved reserves at December 31, 2011 of 5,353 MBOE or 7% of our total estimated proved reserves at year end, of which 92% was oil and 91% of which was proved developed. Mississippi Properties Most of our Mississippi properties, which we operate, are located in the Mississippi Salt Basin. The majority of our production comes from the Parker Creek Field in Jones County, Mississippi, where our working interest is approximately 65%. We also have a license for 10 square miles of 3-D seismic data for the development of Parker Creek Field. Our production is mainly oil that produces from the Hosston Formation from a depth ranging from approximately 13,000 feet to 15,000 feet. During 2011, the Mississippi properties produced approximately 218 MBOE, of which 99% was oil.These properties accounted for approximately 2,487 MBOE or 3% of our total estimated proved reserves at year end, of which 1,894 MBOE were proved developed and 593 MBOE were proved undeveloped. As of December 31, 2011, our Mississippi properties consisted of 2,560 gross (1,296 net) acres. Arkoma Basin Properties Our Arkoma Basin properties include royalty interests and non-operated working interest properties. The royalty interest properties include interests in over 1,700 wells in Arkansas, Texas, and Oklahoma as well as 10,300 unleased mineral acres. The non-operated working interest properties include interests in over 100 producing wells in the Chismville field. During 2011, the properties produced approximately 133 MBOE, of which 85% was natural gas. At December 31, 2011, the properties had total proved reserves of approximately 1,086 MBOE or 1% of our total estimated proved reserves at year end, all of which were proved developed and 73% of which were natural gas. 6 Oil, Natural Gas and NGLs Prices In the Permian Basin, most of our gas production is casinghead gas produced in conjunction with our oil production. Casinghead gas typically has a high Btu content and requires processing prior to sale to third parties. We have a number of processing agreements in place with gatherers/processors of our casinghead gas, and we share in the revenues associated with the sale of NGLs resulting from such processing, depending on the terms of the various agreements. For the year ended December31, 2011, the average premium over New York Mercantile Exchange, or “NYMEX,” from the sale of casinghead gas plus our share of the revenues from the sale of NGLs was $1.30 per Mcfe. The marketing of heavy sour crude oil production from our Big Horn Basin properties is done through our Clearfork pipeline, which transports the crude oil to local and other refiners through connections to other interstate pipelines.Our Big Horn Basin sweet crude oil production is transported from the field by a third party trucking company that delivers the crude oil to a centralized facility connected to a common carrier pipeline with delivery points accessible to local refiners in the Salt Lake City, Utah and Guernsey, Wyoming market centers.During 2011, we received the average NYMEX price less $14.42 per barrel in the Big Horn Basin and the average NYMEX price less $9.57 per barrel in the Williston Basin. The Appalachian Basin is a mature, producing region with well known geologic characteristics. Reserves in the Appalachian Basin typically have a high degree of step-out development success. Specifically, as development progresses, reserves from newly completed wells are reclassified from the proved undeveloped to the proved developed category, and additional adjacent locations are added to proved undeveloped reserves. As a result, the cumulative amount of total proved reserves tends to increase as development progresses. Wells in the Appalachian Basin generally produce little or no water, contributing to a low cost of operation. Natural gas produced in the Appalachian Basin typically sells for a premium to NYMEX natural gas prices due to the proximity to major consuming markets in the northeastern United States. For the year ended December31, 2011, the average premium over NYMEX for natural gas delivered to our primary delivery points in the Appalachian Basin on the Columbia Gas Transmission system was $0.11 per MMBtu. In addition, most of our natural gas production has historically had a high Btu content, resulting in an additional premium to NYMEX natural gas prices. For the year ended December31, 2011, our average realized natural gas prices in Appalachia (before hedging), represented a $0.64 per Mcfe premium to NYMEX natural gas prices, which accounts for both the basis differential and the Btu adjustments. Our oil production is sold under month-to-month sales contracts with purchasers that take delivery of the oil volumes at the tank batteries adjacent to the producing wells. We sell oil production from our operated Permian Basin properties at the wellhead to third party gathering and marketing companies. During 2011, we received the average West Texas Intermediate, or “WTI,” price less $11.67 per barrel in Appalachia and the average WTI price less $3.55 per barrel in the Permian Basin. In South Texas, our natural gas production has a high Btu content and requires processing prior to sale to third parties. Through our relationship with the operator of our South Texas properties, an affiliate of Lewis Petroleum, we benefit from a processing agreement that was in place prior to our acquisition of these natural gas properties. Our proportionate share of the gas volumes are sold at the tailgate of the processing plant at the Houston Ship Channel Index price which typically results in a discount to NYMEX prices. However, with our share of the NGLs associated with the processing of such gas, our revenues on an Mcf basis are a premium to the NYMEX prices. For the year ended December31, 2011, the average premium over NYMEX from the sale of natural gas plus our share of the revenues from the sale of NGLs was $2.17 per Mcfe. The difference between NYMEX market prices and the price received at the wellhead for oil and natural gas production is commonly referred to as a differential.In recent years, production increases from competing Canadian and Rocky Mountain producers, in conjunction with limited refining and pipeline capacity from the Rocky Mountain area, have affected this differential.We cannot always accurately predict future crude oil and natural gas differentials. Certain of our natural gas marketing contracts determine the price that we are paid based on the value of the dry gas sold plus a portion of the value of NGLs extracted.Since title of the natural gas sold under these contracts passes at the inlet of the processing plant, we report inlet volumes of natural gas in Mcf as production.As a result of the incremental NGLs value and the improved differential, the price we were paid per Mcf for natural gas sold under certain contracts during 2011 increased to a level above NYMEX. We enter into derivative transactions in the form of hedging arrangements to reduce the impact of oil and natural gas price volatility on our cash flow from operations. Currently, we use fixed-price swaps, basis swaps, swaptions, put options, NYMEX collars and three-way collars to hedge oil and natural gas prices. By removing the price volatility from a significant portion of our oil and natural gas production, we have mitigated for a period of time, but not eliminated, the potential effects of fluctuation in oil and natural gas prices on our cash flow from operations. For a description of our derivative positions, please read “Item 7A. Quantitative and Qualitative Disclosures About Market Risk.” 7 Oil, Natural Gas and NGLs Data Estimated Proved Reserves The following table presents our estimated net proved oil, natural gas and NGLs reserves and the present value of the estimated proved reserves at December31, 2011, based on reserve reports prepared byD&M. Copies of their summary reports are included as exhibits to this Annual Report. The estimate of net proved reserves has not been filed with or included in reports to any federal authority or agency. The Standardized Measure value shown in the table is not intended to represent the current market value of our estimated oil, natural gas and NGLs reserves. Reserve Data: Estimated net proved reserves: Crude oil (MBbls) Natural gas (Bcf) NGLs (MBbls) Total (MMBOE) Proved developed (MMBOE) Proved undeveloped (MMBOE) Proved developed reserves as % of total proved reserves 86 % Standardized Measure (in millions) (1)(2) $ Representative Oil and Natural Gas Prices (3): Oil—WTI per Bbl $ Natural gas—Henry Hub per MMBtu $ (1) Does not give effect to hedging transactions. For a description of our hedging transactions, please read “Item 7A—Quantitative and Qualitative Disclosures About Market Risk.” (2)For an explanation of Standardized Measure, please see “Supplemental Oil and Natural Gas Information” in the Notes to the Consolidated Financial Statements included in “Item 8. Financial Statements and Supplementary Data” of this Annual Report. (3) Oil and natural gas prices are based on spot prices per Bbl and MMBtu, respectively, calculated using the 12-month unweighted average of first-day-of-the-month price (the “12-month average price”) for January through December 2011, with these representative prices adjusted by field for quality, transportation fees and regional price differentials to arrive at the appropriate net price. The following tables set forth certain information with respect to our estimated proved reserves by operating area as of December31, 2011 based on estimates made in a reserve report prepared by D&M. Estimated Proved Developed Reserve Quantities Estimated Proved Undeveloped Reserve Quantities Estimated Proved Reserve Quantities Natural Gas Oil NGLs Total Natural Gas Oil NGLs Total Total (Bcf) (MMBbls) (MMBbls) (MMBOE) (Bcf) (MMBbls) (MMBbls) (MMBOE) (MMBOE) Operating Area Permian Basin Big Horn Basin — — Appalachian Basin (1) — — — South Texas Williston Basin — — Mississippi — — — Arkoma Basin — Total In February 2012, we entered into a Unit Exchange Agreement to transfer our ownership interests in these properties. See “Subsequent Events” in the Notes to the Consolidated Financial Statements included in “Item8. Financial Statements and Supplementary Data” of this Annual Report. 8 PV10 Value (1) Operating Area Developed Undeveloped Total (in millions) Permian Basin $ $ $ Big Horn Basin Appalachian Basin (2) ) South Texas Williston Basin Mississippi Arkoma Basin — Total $ $ $ PV10 is not a measure of financial or operating performance under generally accepted accounting principles, or “GAAP,” nor should it be considered in isolation or as a substitute for the standardized measure of discounted future net cash flows as defined under GAAP. However, for Vanguard, PV10 is equal to the standardized measure of discounted future net cash flows under GAAP because the Company is not a tax paying entity. For our presentation of the standardized measure of discounted future net cash flows, please see “Supplemental Oil and Natural Gas Information” in the Notes to the Consolidated Financial Statements included in “Item8. Financial Statements and Supplementary Data” of this Annual Report. In February 2012, we entered into a Unit Exchange Agreement to transfer our ownership interests in these properties. See “Subsequent Events” in the Notes to the Consolidated Financial Statements included in “Item8. Financial Statements and Supplementary Data” of this Annual Report. The data in the above tables represent estimates only. Oil, natural gas and NGLs reserve engineering is inherently a subjective process of estimating underground accumulations of oil, natural gas and NGLs that cannot be measured in an exact manner, and the accuracy of any reserve estimate is a function of the quality of available data and of engineering and geological interpretation and judgment. The quantities of oil, natural gas and NGLs that are ultimately recovered, production and operating costs, the amount and timing of future development expenditures and future sales prices may differ from those assumed in these estimates. Please read “Item 1A. Risk Factors.” In accordance with the guidelines of the SEC, our independent reserve engineers’ estimates of future net revenues from our properties, and the standardized measure thereof, were determined to be economically producible under existing economic conditions, which requires the use of the unweighted arithmetic average first day of the month prices for the 12-month period ended December 31, 2011 for each product. Future prices received for production and costs may vary, perhaps significantly, from the prices and costs assumed for purposes of these estimates. The standardized measure shown should not be construed as the current market value of the reserves. The 10% discount factor used to calculate present value, which is required by Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification (“ASC”), is not necessarily the most appropriate discount rate. The present value, no matter what discount rate is used, is materially affected by assumptions as to timing of future production, which may prove to be inaccurate. From time to time, we engage reserve engineers to prepare a reserve and economic evaluation of properties that we are considering purchasing. Neither the reserve engineers nor any of their respective employees have any interest in those properties and the compensation for these engagements is not contingent on their estimates of reserves and future net revenues for the subject properties. During 2011, we paid D&M approximately $53,000 for all reserve and economic evaluations. Proved Undeveloped Reserves Our proved undeveloped reserves at December 31, 2011, as estimated by our independent petroleum engineers, were 11.1 MMBOE, consisting of 4.8 million barrels of oil, 31.4 MMcf of natural gas and 1.2 million barrels of NGLs. Our proved undeveloped reserves decreased by 2.5 MMBOE during the year ended December 31, 2011, as compared to the year ended December 31, 2010, resulting from the development of 13% of our total proved undeveloped reserves booked as of December 31, 2010 through the drilling of nine gross (6.9 net) wells at an aggregate capital cost of approximately $13.5 million, offset by the additions of proved undeveloped reserves through acquisitions made in 2011. 9 At December 31, 2011, we have proved undeveloped properties that are scheduled to be drilled on a date more than five years from the date the reserves were initially booked as proved undeveloped and therefore the reserves from these properties are not included in our year end reserve report prepared by our independent reserve engineers. These properties include nine locations with 0.4 MMBOE of proved undeveloped reserves in the Permian Basin, two locations with 0.2 MMBOE of proved undeveloped reserves in the Big Horn Basin, 33 locations with 0.3 MMBOE of proved undeveloped reserves in the Appalachian Basin and 50 locations with 1.7 MMBOE of proved undeveloped reserves in the South Texas area. None of our proved undeveloped reserves at December 31, 2011 have remained undeveloped for more than five years since the date of initial booking as proved undeveloped reserves. At December 31, 2011, all of our leases were held by production. Qualifications of Technical Persons and Internal Controls over Reserves Estimation Process Our proved reserve information as of December 31, 2011 included in this Annual Report was estimated by our independent petroleum engineers, D&M, in accordance with the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserve Information promulgated by the Society of Petroleum Engineers and definitions and guidelines established by the SEC. Our Senior Vice President of Operations, Britt Pence, is the person primarily responsible for overseeing the preparation of our internal reserve estimates and for the coordination of the third-party reserve reports provided by D&M. Mr. Pence has over 28 years of experience andgraduatedfrom Texas A&M University with a Bachelor of Science degree in Petroleum Engineering in 1983. He is a member of the Society of Petroleum Engineers. Prior to joining us in 2007, Mr. Pence held engineering and managerial positions with Anadarko Petroleum Corporation, Greenhill Petroleum Company and Mobil Oil Corporation. Within D&M, the technical person primarily responsible for preparing the estimates set forth in the D&M report letter is Mr. Paul J. Szatkowski. Mr. Szatkowski is a Senior Vice President with D&M and has over 36 years of experience in oil and gas reservoir studies and reserves evaluations. He graduated from Texas A&M University in 1974 with a Bachelor of Science Degree in Petroleum Engineering and is a member of the International Society of Petroleum Engineers and the American Association of Petroleum Geologists. Mr. Szatkowski meets or exceeds the education, training and experience requirements set forth in the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers and is proficient in applying industry standard practices to engineering and geoscience evaluations as well as applying SEC and other industry reserves definitions and guidelines. The technical persons responsible for preparing the reserves estimates presented herein meet the requirements regarding qualifications, independence, objectivity and confidentiality set forth in the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers. We maintain an internal staff of petroleum engineers who work closely with our independent petroleum engineers to ensure the integrity, accuracy and timeliness of data furnished to D&M in their reserves estimation process. In the fourth quarter, our technical team met on a regular basis with representatives of D&M to review properties and discuss methods and assumptions used in D&M’s preparation of the year-end reserves estimates. All field and reserve technical information, which is updated annually, is assessed for validity when D&M holds technical meetings with our internal staff of petroleum engineers, operations and land personnel to discuss field performance and to validate future development plans. While we have no formal committee specifically designated to review reserves reporting and the reserves estimation process, the D&M reserve report is reviewed by our senior management and internal technical staff. Reserve Technologies Proved oil and gas reserves are the estimated quantities of crude oil, natural gas, and NGLs which geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions. The term “reasonable certainty” implies a high degree of confidence that the quantities of oil and/or natural gas actually recovered will equal or exceed the estimate. To achieve reasonable certainty, D&M employed technologies that have been demonstrated to yield results with consistency and repeatability. The technical and economic data used in the estimation of our proved reserves include, but are not limited to, well logs, geologic maps, production data, seismic data, well test data, historical price and cost information and property ownership interests. Production and Price History The following table sets forth information regarding net production of oil, natural gas and NGLs and certain price and cost information for each of the periods indicated. 10 Net Production Average Realized Sales Prices (4) ProductionCost (5) Crude Oil Bbls/day Natural Gas Mcf/day NGLs Bbls/day Crude Oil Per Bbl Natural Gas Per Mcf NGLs Per Bbl Per BOE Year Ended December 31, 2011 (1)(6) Elk Basin Field $ Other $ Total $ Year Ended December 31, 2010 (2) Sun TSH Field 40 $ Other $ Total $ Year Ended December 31, 2009 (3) Sun TSH Field 26 $ Other $ Total $ Average daily production for 2011 calculated based on 365 days including production for all of our and ENP’s acquisitions from the closing dates of the acquisitions. Average daily production for 2010 calculated based on 365 days including production for the Parker Creek Acquisition from the closing date of this acquisition. (3) Average daily production for 2009 calculated based on 365 days including production for the Sun TSH and Ward County Acquisitions from the closing dates of these acquisitions. (4)Average realized sales prices including hedges but excluding the non-cash amortization of premiums paid and non-cash amortization of value on derivative contracts acquired. Production costs include such items as lease operating expenses, which include transportation charges, gathering and compression fees and other customary charges and exclude production taxes (severance and ad valorem taxes). Production from the properties acquired related to the ENP Purchase during 2011 through the date of the completion of the ENP Merger on December 1, 2011 was subject to a 53.4% non-controlling interest in ENP. Productive Wells The following table sets forth information at December31, 2011 relating to the productive wells in which we owned a working interest as of that date. Productive wells consist of producing wells and wells capable of production, including natural gas wells awaiting pipeline connections to commence deliveries and oil wells awaiting connection to production facilities. Gross wells are the total number of producing wells in which we have an interest, and net wells are the sum of our fractional working interests owned in gross wells. Natural Gas Wells Oil Wells Total Gross Net Gross Net Gross Net Permian Basin Big Horn Basin 85 45 Appalachian Basin (1) 53 44 South Texas 12 12 Williston Basin 90 7 67 74 Mississippi 3 — 17 9 20 9 Arkoma Basin 11 2 — 11 Total In February 2012, we entered into a Unit Exchange Agreement to transfer our ownership interests in these properties. See “Subsequent Events” in the Notes to the Consolidated Financial Statements included in “Item8. Financial Statements and Supplementary Data” of this Annual Report. 11 Developed and Undeveloped Acreage The following table sets forth information as of December31, 2011 relating to our leasehold acreage. DevelopedAcreage (1) Undeveloped Acreage (2) TotalAcreage Gross (3) Net (4) Gross (3) Net (4) Gross (3) Net (4) Permian Basin Big Horn Basin Appalachian Basin (5) South Texas Williston Basin Mississippi — — Arkoma Basin 84 Total (1) Developed acres are acres spaced or assigned to productive wells. (2) Undeveloped acres are acres on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil or natural gas, regardless of whether such acreage contains proved reserves. (3) A gross acre is an acre in which a working interest is owned. The number of gross acres is the total number of acres in which a working interest is owned. (4) A net acre is deemed to exist when the sum of the fractional ownership working interests in gross acres equals one. The number of net acres is the sum of the fractional working interests owned in gross acres expressed as whole numbers and fractions thereof. (5) In February 2012, we entered into a Unit Exchange Agreement to transfer our ownership interests in these properties. See “Subsequent Events” in the Notes to the Consolidated Financial Statements included in “Item8. Financial Statements and Supplementary Data” of this Annual Report. Drilling Activity In the Permian Basin, we drilled one Vanguard-operated horizontal oil well during 2011 in the Bone Spring sand in Ward County, Texas. This well was drilled to a vertical depth of approximately 11,300 feet with an approximate 4,500 feet lateral and completed with a nine stage fracture stimulation job. There were four proved undeveloped horizontal Bone Spring wells remaining to drill at year end 2011. In the Big Horn Basin, during 2011 we drilled three productive vertical Madison oil wells in the Elk Basin field with approximately 62.2% working interest. In Appalachia, most of our wells are drilled to depths ranging from 2,000 feet to 4,500 feet.Many of our wells are completed to multiple producing zones and production from these zones may be commingled.The average well in Appalachia takes approximately 10 days to drill and most of our wells are producing and connected to pipeline within 30 days after completion.In general, our producing wells in Appalachia have stable production profiles and long-lived production, often with total projected economic lives in excess of 50 years.During 2011, we drilled three oil wells in this area. In South Texas, most of our wells are drilled to depths ranging from 5,500 feet to 7,800 feet. Most of the reserves are produced from the Olmos gas sands. In 2011, we drilled three vertical Olmos and Escondido gas wells in La Salle County, Texas with a 100% working interest. During 2012, we expect to install pumping equipment to facilitate water removal and increase gas production. In the Williston Basin, we participated in drilling three horizontal Bakken oil wells during 2011 with working interest ranging from 10% to 18%.We expect to participate in drilling approximately five wells in 2012 within the Bakken formation. 12 In Mississippi, during 2011, we participated in the drilling of three 14,400 foot Hosston oil wells in the Parker Creek Field with an approximate 65% working interest. During 2012, we intend to concentrate our drilling on low risk, development opportunities with the majority of drilling capital focused on oil wells. Excluding any potential acquisitions, we currently anticipate a capital budget for 2012 of between $35.0 million and $40.0 million.We expect to spend 43% of the 2012 capital budget in the Permian Basin, 40% in the Williston Basin, 5% in Mississippi and 12% in all remaining areas. The following table sets forth information with respect to wells completed during the years ended December31, 2011, 2010 and 2009. The information should not be considered indicative of future performance, nor should it be assumed that there is necessarily any correlation between the number of productive wells drilled, quantities of reserves found or economic value. Productive wells are those that produce commercial quantities of oil, natural gas, and NGLs regardless of whether they produce a reasonable rate of return. YearEndedDecember31, Gross wells: Productive 15 8 1 Dry — — — Total 15 8 1 Net Development wells: Productive Dry — — — Total Net Exploratory wells: Productive — — — Dry — — — Total — — — Operations Principal Customers For the year ended December31, 2011, sales of oil, natural gas and NGLs to Marathon Oil Company, Plains Marketing LP, Shell Trading (US) Company, Flint Hills Resources LP and Lewis Petro Properties Inc. accounted for approximately 22%, 11%, 8%, 6% and 5%, respectively, of our oil, natural gas and NGLs revenues. Our top five purchasers during the year ended December31, 2011 therefore accounted for 52% of our total revenues. To the extent these and other customers reduce the volumes of oil, natural gas and NGLs that they purchase from us and they are not replaced in a timely manner with a new customer, our revenues and cash available for distribution could decline. However, if we were to lose a customer, we believe a substitute purchaser could be identified in a timely manner. Delivery Commitments and Marketing Arrangements Our oil and natural gas production is principally sold to marketers, processors, refiners, and other purchasers that have access to nearby pipeline, processing and gathering facilities. In areas where there is no practical access to pipelines, oil is trucked to central storage facilities where it is aggregated and sold to various markets and downstream purchasers. Our production sales agreements generally contain customary terms and conditions for the oil and natural gas industry, provide for sales based on prevailing market prices in the area, and generally are month-to-month or have terms of one year or less. As of December 31, 2011, we did not have any ongoing delivery commitments of fixed and determinable quantities of oil or natural gas. We generally sell our natural gas production from our operated properties on the spot market or under market-sensitive, short-term agreements with purchasers, including the marketing affiliates of intrastate and interstate pipelines, independent marketing companies, gas processing companies, and other purchasers who have the ability to pay the highest price for the natural gas production and move the natural gas under the most efficient and effective transportation agreements. Because all of our natural gas production from our operated properties is sold under market-priced agreements, we are positioned to take advantage of future increases in natural gas prices but we are also subject to any future price declines. We do not market our own natural gas on our non-operated properties, but receive our share of revenues from the operator. 13 The marketing of heavy sour crude oil production from our Big Horn Basin properties is done through our Clearfork pipeline, which transports the crude oil to local and other refiners through connections to other interstate pipelines. Our Big Horn Basin sweet crude oil production is transported from the field by a third party trucking company that delivers the crude oil to a centralized facility connected to a common carrier pipeline with delivery points accessible to local refiners in the Salt Lake City, Utah and Guernsey, Wyoming market centers. We sell oil production from our operated Permian Basin properties at the wellhead to third party gathering and marketing companies. Price Risk and Interest Rate Management Activities We enter into derivative contracts with respect to a portion of our projected oil and natural gas production through various transactions that mitigate the volatility of future prices received. These transactions may include price swaps whereby we will receive a fixed-price for our production and pay a variable market price to the contract counterparty. Additionally, we may acquire put options for which we pay the counterparty an option premium, equal to the fair value of the option at the purchase date. As each monthly contract settles, we receive the excess, if any, of the fixed floor over the floating rate. We also enter into basis swap contracts which guarantee a price differential between the NYMEX prices and our physical pricing points. We receive a payment from the counterparty or make a payment to the counterparty for the difference between the settled price differential and amounts stated under the terms of the contract. Furthermore, we may enter into collars where we pay the counterparty if the market price is above the ceiling price and the counterparty pays us if the market price is below the floor on a notional quantity. We also may enter into three-way collar contracts which combine a long put, a short put and a short call. The use of the long put combined with the short put allows us to sell a call at a higher price thus establishing a higher ceiling and limiting our exposure to future settlement payments while also restricting our downside risk to the difference between the long put and the short put if the price of NYMEX WTI crude oil drops below the price of the short put. This allows us to settle for WTI market plus the spread between the short put and the long put in a case where the market price has fallen below the short put fixed price. We also enter into swaption agreements, under which we provide options to counterparties to extend swap contracts into subsequent years. In deciding which type of derivative instrument to use, our management considers the relative benefit of each type against any cost that would be incurred, prevailing commodity market conditions and management’s view on future commodity pricing. The amount of oil and natural gas production which is hedged is determined by applying a percentage to the expected amount of production in our most current reserve report in a given year. Typically, management intends to hedge 70% to 85% of projected production up to a four year period. These activities are intended to support our realized commodity prices at targeted levels and to manage our exposure to oil and natural gas price fluctuations. It is never management’s intention to hold or issue derivative instruments for speculative trading purposes. Management will consider liquidating a derivative contract if they believe that they can take advantage of an unusual market condition allowing them to realize a current gain and then have the ability to enter into a new derivative contract in the future at or above the commodity price of the contract that was liquidated. The following tables summarize commodity derivative contracts in place at December 31, 2011: Year Year Year Gas Positions: Fixed Price Swaps: Notional Volume (MMBtu) Fixed Price ($/MMBtu) $ $ $ Puts: Notional Volume (MMBtu) — — Floor Price ($/MMBtu) $ $
